Citation Nr: 1201311	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  03-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A video conference hearing was held in August 2006, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

In April 2009, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a lumbar spine disability, and remanded the reopened claim for additional evidentiary development and adjudication on the merits.

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability.  He contends that his current lumbar spine disability is the result of inservice injuries.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.

Pursuant to the Board's April 2009 remand, the RO was to schedule the Veteran for an examination to obtain a medical opinion addressing whether any current lumbar spine disability was incurred or aggravated during the Veteran's military service.  The Board further directed that all opinions provided must be accompanied by a clear rationale consistent with the evidence of record.

In September 2009, a VA examination for peripheral nerves was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a summary of the Veteran's pertinent medical history.  For his part, the Veteran reported having flare ups of low back pain and stiffness intermittently with activities which began in about 1976 or 1977.  He indicated that he would then need to be off work for a few days to rest up.  Following a physical examination, the report concluded with a diagnosis of chronic lumbar sprain with spondylosis, L5-S1 degenerative disc disease and left sided sciatica.  The VA examiner opined that it was less likely than not that the Veteran's current back disability had its onset during his military service or in the first post service year.  The VA examiner noted that this opinion was based upon the lengthy history recorded in the examination report, review of the Veteran's claims file, and the Veteran's own reported history.  

A blanket citation to essentially everything in the claims file does not provide any meaningful guidance as to the underlying basis for the medical opinion provided in the September 2009 examination report.   Accordingly, an additional medical review of the claims file must be conducted, and a supplemental medical opinion must be obtained along with a clear rationale for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is Remanded for the following:

1.  The Veteran's entire claims folder, including this Remand, must be reviewed by the VA examiner who conducted the September 2009 VA examination for peripheral nerves, if available.  This review must include consideration of the Veteran's inservice and post service treatment reports, including current medical evidence noting findings of chronic lumbar sprain with spondylosis, L5-S1 degenerative disc disease and left sided sciatica.  Thereafter, the VA examiner must provide a nexus opinion as to whether the Veteran's current lumbar spine disability is related to his military service or any incident therein.  A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  

If the VA examiner that conducted the September 2009 VA examination is not available, the Veteran must be afforded an examination to determine the etiology of any current lumbar spine disability found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, the examiner must state whether any diagnosed lumbar spine disability is related to the Veteran's military service or to any incident therein.  A complete rationale for all opinions must be provided.  

2.  Notify the Veteran of his responsibility to report for any scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions and any other development indicated, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


